 Case: 1:16-cv-08637 Document #: 3728 Filed: 07/29/20 Page 1 of 2 PageID #:258079




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST Case No.: 16-cv-8637
 LITIGATION                      Judge Thomas Durkin


 This Document Relates To:                       Case No. 19-cv-05114
 COMMONWEALTH OF PUERTO RICO,

                       Plaintiff,
 Vs.

 KOCH INDUSTRIES, INC., ET AL.

                       Defendants.


               ORDER ADOPTING STIPULATION CONCERNING
        DATE FOR STIPULATING DEFENDANTS TO ANSWER COMPLAINT

       The parties in the above-styled action, through counsel, having stipulated and agreed (Dkt.

3587), and the Court being fully advised,

       IT IS HEREBY ORDERED THAT:

       1.     This Stipulation is between the Commonwealth of Puerto Rico (the “Stipulating

Plaintiff”), and Defendants Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of

Georgia, LLC; Koch Meat Co., Inc.; Tyson Foods, Inc.; Tyson Chicken, Inc.; Tyson Breeders,

Inc.; Tyson Poultry, Inc.; Pilgrim’s Pride Corporation; Perdue Farms, Inc.; Perdue Foods LLC;

Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods Division); Sanderson Farms, Inc.

(Production Division); Sanderson Farms, Inc. (Processing Division); Wayne Farms, LLC;

Mountaire Farms, Inc.; Mountaire Farms, LLC; Mountaire Farms of Delaware, Inc.; Peco Foods,

Inc.; Foster Farms, LLC; Foster Poultry Farms; House of Raeford Farms, Inc.; Simmons Foods,

Inc.; Simmons Prepared Foods, Inc.; Fieldale Farms Corporation; George’s, Inc.; George’s Farms,

Inc.; O.K. Foods, Inc.; O.K. Farms, Inc.; O.K. Industries, Inc.; Norman W. Fries, Inc., d/b/a
    Case: 1:16-cv-08637 Document #: 3728 Filed: 07/29/20 Page 2 of 2 PageID #:258080




Claxton Poultry Farms; Harrison Poultry, Inc.; Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS, LLC;

Mar-Jac Poultry AL, LLC; Mar-Jac AL/MS, Inc.; Mar-Jac Poultry, LLC; Mar-Jac Holdings, Inc. 1;

Amick Farms, LLC; Case Foods, Inc.; Case Farms, LLC; Case Farms Processing, Inc.; and Agri

Stats, Inc. (collectively, the “Stipulating Defendants”), filed on July 29, 2020, is adopted by Order

of the Court.

         2.     The Order and Stipulation relates only to Commonwealth of Puerto Rico v. Koch

Foods, Inc., et al., Case No. 19-cv-05114.

         3.     Stipulating Defendants’ Motion to Dismiss the Complaint was granted in part and

denied in part on July 15, 2020 (Dkt. 3704).

         4.     The Stipulating Defendants’ deadline to answer the Complaint is extended twenty-

one (21) days by the parties’ agreement until August 19, 2020 (to the extent an answer is required)

while the parties continue to negotiate regarding whether Defendants need not answer the

Complaint pending resolution of the Court’s March 5, 2020 and June 12, 2020 orders (Dkts. 3525,

3653).

         5.     This Stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.


SO ORDERED:

Dated: 7/29/2020                               _______________________________________
                                               THE HONORABLE THOMAS M. DURKIN
                                               U.S. DISTRICT JUDGE




1
    Mar-Jac Holdings, Inc. is incorrectly named in the Complaint as “Mar-Jac Holdings, LLC.”
                                                 2
